Opinion issued July 6, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00488-CV
NO. 01-07-00490-CV



IN RE MICHAEL EASTON AND DAWN JOHNSON WHATLEY, Relators



Original Proceeding on Petition for Writ of Mandamus
Original Proceeding on Petition for Writ of Prohibition



MEMORANDUM  OPINION

	By petitions for writ of mandamus and prohibition, relators, Michael Easton
and Dawn Johnson Whatley, challenge Presiding Statutory Probate Judge Guy
Herman's June 7, 2007 minute order assigning himself to hear pending motions to
recuse Judge Mike Wood and to transfer Cause No. 2006-36929, Sun Life, et al v.
Mylus James Walker,Jr., et al, from the 125th District Court of Harris County, Texas
to Harris County Probate Court No. 2. (1) 
	We deny the petition for writ of mandamus in Cause No. 01-07-00488-CV.
	We deny the petition for writ of prohibition in Cause No. 01-07-00490-CV.
	We vacate our June 15, 2007 order staying the hearings set for June 18, 2007,
in Cause No. 355,095, In re Guardianship of the Person and Estate of Perry Lee
Whatley, in Harris County Probate Court Number 2. 
 PER CURIAM


Panel consists of Justices Nuchia, Hanks, and Bland.
 
1.   The respondent is Presiding Statutory Probate Judge Guy Herman.